
	
		I
		111th CONGRESS
		2d Session
		H. R. 6276
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Shea-Porter (for
			 herself and Ms. Bordallo) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the Secretary of the Interior to identify
		  and declare wildlife disease emergencies and to coordinate rapid response to
		  these emergencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wildlife Disease Emergency Act of
			 2010.
		2.PurposesThe purposes of this Act are to—
			(1)authorize the
			 Secretary of the Interior to identify and declare wildlife disease
			 emergencies;
			(2)establish a fund
			 through which the Secretary may coordinate rapid response to these emergencies;
			 and
			(3)prepare for,
			 identify, and address diseases adversely affecting wildlife populations and
			 biodiversity through strategic and coordinated actions between the Federal
			 agencies and State and local agencies, Indian tribes, and nongovernmental
			 organizations.
			3.Declaration of
			 wildlife disease emergency
			(a)In
			 generalThe Secretary of the Interior, in consultation with the
			 Governor of a potentially affected State or States, may declare within such
			 State or States a wildlife disease emergency for disease that is—
				(1)occurring within
			 the United States; or
				(2)occurring outside the United States with
			 the potential to enter the United States.
				(b)ConsiderationsIn
			 making a declaration under subsection (a), the Secretary shall consider—
				(1)the level of
			 threat the disease poses to affected wildlife populations, based on the—
					(A)relative threat to
			 population levels;
					(B)relative strength
			 of the contagion and spread of the disease;
					(C)observed rate of
			 morbidity or mortality of the disease; and
					(D)priority of
			 affected species or ecosystems, including—
						(i)species listed
			 under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
						(ii)species protected by the Migratory Bird
			 Treaty Act (16 U.S.C. 703 et seq.), Marine Mammal Protection Act of 1972 (16
			 U.S.C. 1361 et seq.), or other Federal statutes;
						(iii)species and
			 habitats identified as priorities through the National Fish and Wildlife
			 Climate Adaptation Plan or other Federal, State or local laws, regulations, and
			 conservation plans; and
						(iv)wildlife located
			 on Federal lands;
						(2)the sufficiency of
			 resources available in the Wildlife Disease Emergency Fund established under
			 section 4;
				(3)the ability of the
			 Department of the Interior and other Federal, State, and local agencies, tribal
			 governments, and other stakeholders to address and coordinate response to the
			 disease through other authorities; and
				(4)the request of any
			 State Governor to make such a declaration.
				(c)Response
			 coordination
				(1)In
			 generalUpon a declaration of a wildlife disease emergency by the
			 Secretary, the Secretary shall lead a coordinated response to the emergency
			 that shall include appropriate Federal agencies, State and local governments,
			 Indian tribes, nongovernmental organizations, or other stakeholders.
				(2)Grant
			 programThe Secretary shall develop and implement a grant program
			 to provide funding to State wildlife agencies and Indian tribes to address
			 wildlife disease emergencies.
				4.Wildlife Disease
			 Emergency Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a separate account, which
			 shall be known as the Wildlife Disease Emergency Fund and shall
			 consist of—
				(1)such amounts as
			 are appropriated to the Secretary for activities to address wildlife disease
			 emergencies authorized by this Act; and
				(2)any amounts
			 received by the Secretary as donations, gifts, or contributions identified for
			 use to address wildlife disease emergencies.
				(b)Expenditures
			 from fundSubject to the availability of appropriations, amounts
			 in the fund shall be available to the Secretary for use in carrying out
			 activities authorized by this Act.
			5.Wildlife Disease
			 Committee
			(a)EstablishmentThe
			 Secretary may establish a Wildlife Disease Committee. The purpose of the
			 Committee shall be to assist the Secretary in increasing the level of
			 preparedness of the United States to address emerging wildlife diseases.
			(b)PurposeThe
			 Committee shall—
				(1)advise the
			 Secretary on risk assessment, preparation, monitoring, research, and response
			 to wildlife diseases that may significantly impact the health and
			 sustainability of wildlife populations; and
				(2)draft reports,
			 recommendations, plans, or other documents toward accomplishment of these
			 purposes as appropriate.
				(c)MembershipMembers
			 of the Committee—
				(1)shall be appointed
			 by the Secretary from among individuals who are qualified by education,
			 training, and experience; and
				(2)shall
			 include—
					(A)individuals
			 employed by Federal and State agencies and tribal entities who have expertise
			 in wildlife health, biology, ecology, wildlife conservation, and natural
			 resource management; and
					(B)representatives of
			 public and private organizations who have such expertise.
					(d)Committee
			 chairThe Committee shall be chaired by the Secretary or a
			 designee of the Secretary.
			(e)Staffing and
			 assistanceThe Secretary shall make available to the Committee
			 any staff, information, administrative services, or assistance the Secretary
			 determines is reasonably required to enable the Committee to carry out its
			 functions.
			(f)RenewalNotwithstanding
			 the Federal Advisory Committee Act (5 U.S.C. 5 et al.), the Secretary may renew
			 the Committee beyond the date it would otherwise terminate under that
			 Act.
			6.Rapid response
			 teamsThe Secretary, in
			 consultation with the Committee as appropriate, may convene rapid response
			 teams to address any particular wildlife disease emergency.
		7.Savings
			 clauseNothing in this Act
			 shall be construed to—
			(1)limit the
			 Secretary’s authority to respond to wildlife disease events that are not
			 declared wildlife disease emergencies under this Act; or
			(2)limit, repeal,
			 supersede, or modify any provision of Federal, State, local, or tribal laws and
			 regulations.
			8.DefinitionsIn this Act:
			(1)DiseaseThe
			 term disease means an infectious or noninfectious, pathological
			 condition occurring in a susceptible population of wildlife, and that is not
			 zoonotic.
			(2)FundThe
			 term fund means the Wildlife Disease Emergency Fund as
			 established by section 4.
			(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 that term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means any State, the District of Columbia, American
			 Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and
			 the United States Virgin Islands.
			(6)United
			 StatesThe term United States includes the States
			 and the territories and possessions of the United States.
			(7)WildlifeThe
			 term wildlife means any species native to the United States
			 including nondomesticated mammals, fish, birds, amphibians, reptiles, mollusks,
			 and arthropods.
			(8)Wildlife disease
			 emergencyThe term wildlife disease emergency
			 means a disease that is—
				(A)infectious and
			 caused by a newly discovered pathogen or a known infectious disease that is
			 expanding its geographic range, species impacted, or other recognized
			 impacts;
				(B)posing significant
			 threats to the sustainability of a wildlife species;
				(C)spreading rapidly;
			 or
				(D)posing a
			 significant threat to the health of a functioning ecosystem in a priority
			 landscape identified as part of the National Fish and Wildlife Climate Change
			 Adaptation Plan or another Federal, State, local, or tribal law, regulation, or
			 conservation plan.
				
